Citation Nr: 0401500	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-17 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for tardive dyskinesia due to medication prescribed by 
VA.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for polyneuropathy due to medication prescribed by VA.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


REMAND

The veteran contends that he suffers from tardive dyskinesia 
as a result of medications prescribed at VA medical center 
(VAMC) Milwaukee, Wisconsin, in 1992 and 1993.  The veteran 
alleges that he was prescribed Haldol and Perphenazine to 
treat symptoms of a psychosis and kept on the medications for 
approximately 18 months.  He further alleges that the 
medications were prescribed in error, as he did not suffer 
from a psychosis, and that he would not now suffer from 
tardive dyskinesia but for this error.  

The veteran also contends that he suffers from polyneuropathy 
as a result of a side effect from taking prescribed Phenytoin 
for the control of seizures.  The veteran alleges that he 
does not suffer from a seizure disorder and that he was 
prescribed the medication in error for several years and now 
suffers from polyneuropathy, a known side effect of the 
medication.  The veteran has also submitted evidence that 
Phenytoin has also been known to contribute to tardive 
dyskinesia.

The veteran contends that he should be compensated for his 
tardive dyskinesia and his polyneuropathy under 38 U.S.C.A. 
§ 1151 (West 2002).

The veteran was afforded a VA examination in November 2000 
and a separate medical opinion was obtained in March 2001.  
Both physicians refer to clinical records dated in 1991, 1992 
and 1993 that are not before the Board for review at this 
time.  Two volumes of VA clinical records were forwarded with 
the veteran's claims file; however, the clinical records are 
not dated any earlier than August 1993.  The missing records 
must be obtained and associated with the claims file, 
particularly those that relate to the veteran's domiciliary 
stay from 1991 to 1993.  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was enacted in November 2000, nearly 
concurrent with the veteran's claim for benefits.  (The VCAA 
eliminated the requirement for a claimant to submit a well 
grounded claim for benefits).  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which are not applicable in this case, 
the changes "merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  See 66 
Fed. Reg. at 45,629.

There is no indication in the claims file that the veteran 
was apprised of VA's duty to provide notice and duty to 
provide assistance in the development of his claim other than 
through the statement of the case that was issued in October 
2002.

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The United States Court of 
Appeals for Veterans Claims (Court), has strictly interpreted 
the requirements to provide the required notice and the duty 
to assist in the development of a claim.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2003).  The veteran should be 
specifically told of the information 
or evidence he should submit, if 
any, and of the information or 
evidence that VA will obtain with 
respect to his claim, if any.  
38 U.S.C.A. § 5103(a) (West 2002).  

2.  The RO should obtain all VA 
domiciliary, treatment, and/or 
hospitalization records for the 
veteran for the period from 1991 to 
1993.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the veteran should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

